DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on July 25, 2022.  Claims 1-9, 12-15, and 18-26 are pending in the application.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendments.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 recites the limitation “the charged molecule is within 3 Debye lengths of the electrically conductive channel” in lines 4-5, which is not disclosed in the specification and is deemed to be new matter.  The specification only discloses the attachment of the charged molecule 18, 18’ maintains the charged molecule 18, 18’ within the vicinity, e.g., within a few Debye lengths, of the electrically conductive channel 16 (Specification, [0046] lines 5-7), but does not explicitly support “within 3 Debye lengths.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 9, 12, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyanov (U.S. Patent Pub. 2016/0017416).
Regarding claim 1, Boyanov teaches a sensing system (Fig. 1; [0027] lines 1-2: a unique detection modality), comprising: 
a charge sensor (Fig. 1; [0027] lines 5-6: a silicon nanowire field-effect transistor (FET) 2) including: 
two electrodes (Fig. 1: S and D; [0090] lines 9-10: two electrodes, the source and the drain); and 
an electrically conductive channel (Fig. 1; [0090] lines 8-9: current flows along a conducting path, the channel) connecting the two electrodes ([0090] lines 9-10: the channel that is connected to two electrodes, the source and the drain); 
a polymerase (Fig. 1; [0027] lines 4-5: polymerase 1; Fig. 4: as annotated) attached to the electrically conductive channel through a first tether (Fig. 4: as annotated; [0027] lines 5-6: immobilized on the gate 5 of a silicon nanowire field-effect transistor FET 2 with a tether 3);

    PNG
    media_image1.png
    461
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    462
    589
    media_image2.png
    Greyscale

a charged molecule that is separate and distinct from the polymerase (Fig. 4: as annotated, the charged molecule and polymerase are separate and distinct), the charged molecule being attached directly to the electrically conductive channel (Fig. 4: indicating the charged molecule attached directly to the FET channel) or indirectly to the electrically conductive channel through a second tether (Fig. 4: not shown, Fig. 2-3: as annotated in Fig. 3, indicating the charged molecule attached indirectly via a second tether to the FET channel), wherein the charged molecule: 
includes a recognition site to reversibly ([0073] lines 11-16: a beta- or gamma-phosphate-labeled nucleotide that is properly matched to a template strand of a target nucleic acid will be held in place by a polymerase that is also bound to the template long enough to temporarily hybridize the oligonucleotide moiety to the tether) bind a label of a labeled nucleotide ([0062] lines 2-5: a plurality of different oligonucleotides, i.e., oligonucleotide moieties, capable of hybridizing to a plurality of immobilized tether sequences; here, the hybridizing site with the oligonucleotide moieties is deemed to be a recognition site); 
has an unbound favored conformation associated with an unbound charge configuration (the conformation without the incorporation of the nucleotide (e.g., Fig. 10: ATP) is deemed to be the unbound favored conformation); and 
has a favored conformation associated with a charge configuration when the recognition site is bound to the label (the conformation with the incorporation of the nucleotide ATP is deemed to be the favored conformation), wherein the charge configuration is different from the unbound charge configuration ([0073] lines 17-20: the hybridization causes the oligonucleotide moiety to perturb the field around the charge sensor which produces a detectable signal due to the change in transistor current through the charge sensor; thus the conformation before and after the incorporation of the nucleotide must be different for generating the detectable signal).

Regarding claim 2, Boyanov teaches the charged molecule is a charged aptamer (Fig. 10: indicating the charged molecule is a charged aptamer with a series of generic “N” nucleotides).

Regarding claim 3, Boyanov teaches the charged aptamer is selected from the group consisting of a DNA aptamer, an RNA aptamer, and an analog thereof ([0073] line 6: tethers that includes DNA, RNA, PNA or analogs thereof).

Regarding claim 4, Boyanov teaches the charged molecule is selected from the group consisting of a charged protein and a charged peptide ([0073] line 6: tethers that includes DNA, RNA, PNA or analogs thereof; [0056] PNA is protein nucleic acid; thus the PNA is deemed to be a charged protein).

Regarding claim 5, Boyanov teaches the charged molecule (Fig. 10; [0078] lines 9-10: the tether with a sequence depicted as a series of generic “N” nucleotides):
further includes a second recognition site (e.g., Fig. 10: the binding site to CTP is deemed to be the second recognition) to reversibly ([0073] lines 11-16) bind a second label of a second labeled nucleotide ([0062] lines 2-5) and has a second favored conformation associated with a second charge configuration when the second recognition site is bound to the second label (e.g., Fig. 10: the conformation with the incorporation of this second nucleotide CTP is deemed to be the second favored conformation);
further includes a third recognition site (e.g., Fig. 10: the binding site to GTP is deemed to be the third recognition) to reversibly ([0073] lines 11-16) bind a third label of a third labeled nucleotide ([0062] lines 2-5) and has a third favored conformation associated with a third charge configuration when the third recognition site is bound to the third label (e.g., Fig. 10: the conformation with the incorporation of this third nucleotide GTP is deemed to be the third favored conformation);
further includes a fourth recognition site (e.g., Fig. 10: the binding site to TTP is deemed to be the fourth recognition) to reversibly ([0073] lines 11-16) bind a fourth label of a fourth labeled nucleotide ([0062] lines 2-5) and has a fourth favored conformation associated with a fourth charge configuration when the fourth recognition site is bound to the fourth label (e.g., Fig. 10: the conformation with the incorporation of this fourth nucleotide TTP is deemed to be the fourth favored conformation); and
the unbound favored conformation associated with the unbound charge configuration occurs when each of the recognition site, the second recognition site, the third recognition site, and the fourth recognition site is unbound (e.g., Fig. 10: the unbound favored conformation is deemed to be without any incorporation of any nucleotides, ATP, CTP, GTP, or TTP).

Regarding claim 9, Boyanov teaches the charged molecule further includes a second recognition site (e.g., Fig. 10: the binding site for ATP is deemed to be the first recognition site, and the binding site for CTP is deemed to be the second recognition site).
The designation “to reversibly bind a second label of the labeled nucleotide” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Boyanov teaches the charged molecule further includes a second recognition site (e.g., Fig. 10: the binding site to CTP is deemed to be the second recognition) to reversibly ([0073] lines 11-16) bind a second label of a second labeled nucleotide ([0062] lines 2-5) and thus is capable of reversibly bind a second label of the labeled nucleotide. 

Regarding claim 12, Boyanov teaches a sensing apparatus ([0002] line 2: biosensor), comprising: 
a flow cell ([0120] lines 1-4: a solid support can be within or part of a vessel such as a well, tube, channel, cuvette, Petri plate, bottle or the like; a particular useful vessel is a flow-cell); and
a sensing system (Fig. 1; [0027] lines 1-2: a unique detection modality; e.g., the array of the FETs) integrated into the flow cell ([0152] lines 1-2: flow cells provide a convenient format for housing an array; thus the sensing system is deemed to be integrated into the flow cell), the sensing system including:
a charge sensor (Fig. 1; [0027] lines 5-6: a silicon nanowire field-effect transistor (FET) 2) including an electrically conductive channel (Fig. 1; [0090] lines 8-9: current flows along a conducting path, the channel); 
a polymerase (Fig. 1; [0027] lines 4-5: polymerase 1; Fig. 4: as annotated) attached to the electrically conductive channel through a first tether (Fig. 4: as annotated; [0027] lines 5-6: immobilized on the gate 5 of a silicon nanowire field-effect transistor FET 2 with a tether 3); and
a charged molecule that is separate and distinct from the polymerase (Fig. 4: as annotated, the charged molecule and polymerase are separate and distinct), the charged molecule being directly attached to the electrically conductive channel (Fig. 4: indicating the charged molecule attached directly to the FET channel) or indirectly attached to the electrically conductive channel through a second tether (Fig. 4: not shown, Fig. 2-3: as annotated in Fig. 3, indicating the charged molecule attached indirectly via a second tether to the FET channel), wherein the charged molecule: 
has an unbound favored conformation associated with an unbound charge configuration; and 
has a favored conformation associated with a charge configuration when a recognition site of the charged molecule is bound to a label of a labeled nucleotide ([0062] lines 2-5: a plurality of different oligonucleotides, i.e., oligonucleotide moieties, capable of hybridizing to a plurality of immobilized tether sequences; [0073] lines 11-16: a beta- or gamma-phosphate-labeled nucleotide that is properly matched to a template strand of a target nuclei acid will be held in place by a polymerase that is also bound to the template long enough to temporarily hybridize the oligonucleotide moiety to the tether; thus the reaction site for incorporating the nucleotide moiety is deemed to be a recognition site; the conformation before the incorporation of the nucleotide is deemed to be the unbound favored conformation; and the conformation after the incorporation of the nucleotide is deemed to be the favored conformation), wherein the charge configuration is different from the unbound charge configuration ([0073] lines 17-20: the hybridization causes the oligonucleotide moiety to perturb the field around the charge sensor which produces a detectable signal due to the change in transistor current through the charge sensor; thus the conformation before and after the incorporation of the nucleotide must be different for generating the detectable signal).

Regarding claim 25, Boyanov teaches the first and second tethers are separate poly(ethylene glycol) chains ([0127] lines 5-9: the polymerase can be attached to a repellant moiety that occupies a volume of space that sterically hinders more than one of the polymerase that is bound to another repellant moiety from attaching to an individual charge sensor; [0128] lines 3-6: a repellant nucleic acid is well suited to polymerase, nucleic acid enzymes and other reaction components that have a binding affinity for nucleic acids; [0130] lines 1-3: other polymeric molecules are also useful as repellant moieties, including polyethylene glycol; Fig. 2-4: indicating the first and second tethers are separate, and thus the polyethylene glycol (PEG) of the first and second tethers are separate PEG chains).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov in view of Banerjee (U.S. Patent Pub. 2010/0111768).
Regarding claim 13, Boyanov discloses all limitations of claim 12 as applied to claim 12, including the flow cell ([0120] lines 1-4).  Boyanov further discloses flow cells are convenient for delivering bulk reagents to an array of charge sensors during attachment of reaction components to the charge sensors or during subsequent reactions carried out with the reaction components on the charge sensors ([0120] lines 8-12).  Flow cells provide a convenient format for housing an array that is subjected to an SBS or other detection technique that involves repeated delivery of reagents in cycles ([0152] lines 1-5).  
Boyanov does not explicitly disclose the sensing apparatus further comprising a reagent delivery system. 
However, Banerjee teaches a novel system for sequencing nucleic acids (Fig. 2; [0063] line 2) including area 200 comprising fluidics and reagent storage (including pumps and motors or the like for producing and regulating fluid flow, heaters/coolers for proper reagent temperatures, etc.), area 210 comprising flowcell and detection (including one or more cameras or similar devices, etc.), and area 220 comprising a computer module ([0068] lines 3-15).  Thus, Banerjee teaches a reagent delivery system (area 200) including pumps and motors or the like for producing and regulating fluid flow ([0068] lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyanov by incorporating a reagent delivery system as taught by Banerjee because the reagent delivery system provides and regulates fluid flow into the flow cell for nucleic acids sequencing system (Fig. 2; [0063] line 2; [0068] lines 4-6).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).

Regarding claim 14, Boyanov discloses all limitations of claim 12 as applied to claim 12, including the flow cell ([0120] lines 1-4), which provides a convenient format for housing an array that is subjected to an SBS or other detection technique that involves repeated delivery of reagents in cycles ([0152] lines 1-5), and different types of nucleotides that are delivered to a polymerase in a way that the several different types of nucleotides are present in parallel during a detection event for nucleic acid sequencing methods ([0147] lines 5-8), in which four different nucleotides having four different charge moieties can be used ([0147] lines 8-9).  A beta- or gamma-phosphate-labeled nucleotide will be incorporated into a nascent strand that is hybridized to the template nucleic acid ([0073] lines 11-16), and the hybridization causes the oligonucleotide moiety to perturb the field and produces a detectable signal in the charge sensor ([0073] lines 17-20).  Thus, Boyanov teaches the reagent including the labeled nucleotide ([0073] lines 11-12), which includes: a nucleotide ([0073] lines 11-12: a beta- or gamma-phosphate-labeled nucleotide); a linking molecule attached to a phosphate group of the nucleotide; and a recognition site specific label attached to the linking molecule ([0041] lines 5-9: a label can be intrinsic to a reaction component that is to be detected or the label can be extrinsic to the reaction component; lines 11-12: a label can include a linker component such as a nucleic acid and a charge tag component; here the linker is deemed to be the linking molecule attached to the phosphate group of the nucleotide and the tag is deemed to be the recognition site specific label attached to the linker).
Boyanov does not explicitly disclose a sample container.
However, Banerjee teaches a novel system for sequencing nucleic acids (Fig. 2; [0063] line 2) including area 200 comprising fluidics and reagent storage (including pumps and motors or the like for producing and regulating fluid flow, heaters/coolers for proper reagent temperatures, etc.), area 210 comprising flowcell and detection (including one or more cameras or similar devices, etc.), and area 220 comprising a computer module ([0068] lines 3-8, 14-15).  Thus, Banerjee teaches a sample container (Fig. 2: area 200; [0068] line 4: reagent storage; [0084] lines 10-11: reagent storage areas, e.g., bottles, or other storage containers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyanov by incorporating a sample container as taught by Banerjee because a sample container would provide the reagent storage for storing reagents to be delivered and regulated into the flow cell in nucleic acids sequencing system (Fig. 2; [0063] line 2; [0068] lines 4-6; [0084] lines 10-11).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).

Regarding claim 15, Boyanov discloses all limitations of claim 12 as applied to claim 12.  Boyanov further discloses for nucleic acid sequencing methods, several different types of nucleotides are delivered to a polymerase in a way that the several different types of nucleotides are present in parallel during a detection event ([0147] lines 5-8).  For example, four different nucleotides having four different charge moieties can be used and the label moieties can contain oligonucleotide moieties that hybridize to different tether sequences to produce mutually distinct signals at a charge sensor ([0147] lines 8-14).  Thus, Boyanov teaches detecting a response from the charge sensor for the nucleic acid sequencing ([0147] lines 5-14).
Boyanov does not explicitly disclose the sensing apparatus further comprising a detector. 
However, Banerjee teaches a novel system for sequencing nucleic acids (Fig. 2; [0063] line 2) including area 200 comprising fluidics and reagent storage (including pumps and motors or the like for producing and regulating fluid flow, heaters/coolers for proper reagent temperatures, etc.), area 210 comprising flowcell and detection (including one or more cameras or similar devices, etc.), and area 220 comprising a computer module ([0068] lines 3-8, 14-15).  Thus, Banerjee teaches a detector (e.g., one or more cameras or similar devices, etc.) in the nucleic acid sequencing system (Fig. 2: 210; [0068] lines 7-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyanov by incorporating a detector as taught by Banerjee into the nucleic acid sequencing system because the detector enables detecting the response of the charge sensor for nucleic acids sequencing system (Fig. 2; [0063] line 2; [0068] lines 7-8).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov in view of Mannion (U.S. Patent Pub. 2015/0068901).
Regarding claim 24, Boyanov discloses all limitations of claim 1 as applied to claim 1.  Boyanov further discloses a reaction component can be attached to the charge sensor using chemical linkers ([0117] lines 1-3), e.g., linkage between streptavidin and biotin ([0118] lines 3-5).
Boyanov does not explicitly disclose the charged molecule is a thiolated aptamer; and the electrically conducting channel includes an amine terminated silane that is bound to the thiolated aptamer.
However, Mannion teaches the surface exposed groups in capture 16 bind to or react with a functionalized nucleic acid molecule ([0029] lines 1-2) via a high affinity covalent interaction such as that between a biotin moiety and streptavidin ([0029] lines 7-10).  For example, a reaction between a sulfhydryl-oligonucleotide with a sulfhydryl-reactive maleimide on the capture area ([0029] lines 16-19).  Gold surface can be readily modified to contain reactive sites, for example, being modified to contain an amine-reactive group (NHS) by soaking the gold substrate in a solution of DSP ([0029] lines 22-27).  Thus, Mannion teaches the charged molecule ([0029] lines 2, 18: nucleic acid molecule or oligonucleotide) is a thiolated aptamer ([0029] lines 17-18: sulfhydryl-oligonucleotide; here the sulfhydryl functional group is deemed to be thiolated); and the electrically conducting channel includes an amine terminated silane ([0029] line 18: sulfhydryl-reactive maleimide; lines 24-25: an amine-reactive group NHS) that is bound to the thiolated aptamer ([0029] line 16-18: a reaction between a sulfhydryl-oligonucleotide with a sulfhydryl-reactive maleimide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyanov by incorporating thiolated moiety on the charged molecule aptamer and amine terminated silane on the electrically conducting channel as taught by Mannion because the reaction between the sulfhydryl group and the amine group constitutes linkage between streptavidin and biotin (Boyanov, [0118] lines 3-5; Mannion, [0029] lines 16-18).  Further, the incorporation thiolated moiety on the charged molecule and amine-terminated silane on the FET channel is one of the finite numbers of identified, predictable solution with a reasonable expectation of success, and thus is prima facie obvious. MPEP 2141(III)(E).
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov.
Regarding claim 26, Boyanov discloses all limitations of claim 1 as applied to claim 1.  Boyanov further discloses the charged molecule is within 3 Debye lengths of the electrically conductive channel (Fig. 4: indicating the charged molecule is within 1nm of the FET channel; [0072] lines 2-3: a Debye screening length of 1-2 nm in 50-100 mN NaCl; thus the charged molecules is within 3 Debye lengths of the electrically conductive channel).
Boyanov does not explicitly disclose the first tether holds the polymerase at least 10 nm away from the electrically conductive channel.
However, Boyanov teaches the polymerase is held in proximity of less than 10, 9, 8, 7, 6, 5, 4, 3, 2, or 1 nm to the charge sensor ([0059] lines 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyanov by holding the polymerase by the first tether 10 nm away from the electrically conductive channel of the charge sensor as suggested because 10 nm is a suitable distance between the polymerase and the charge sensor for nucleic acid sequencing.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).
Response to Arguments
Applicant’s arguments with respect to claims  have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant argues claim 1 or 12 (Applicant’s Fig. 1) recites that the polymerase and the charged molecule are separated and distinct entities that are attached to the electrically conductive channel, while Boyanov (Fig. 2) teaches that the oligonucleotide moiety of a labeled nucleotide temporarily hybridizes to the tether that holds the polymerase in place, so that claims 1, 12, and their dependent claims are not anticipated, taught or rendered obvious by Boyanov (pages 11-13; page 13, para. 2, lines 1-3).  This argument is unpersuasive because Boyanov teaches in an embodiment (Fig. 4) that the tether that attaches polymerase to the charge sensor need not be capable of hybridizing to the tags present on the nucleotides; rather, the charge sensor can be functionalized to attach one or more oligonucleotides that are complementary to one or more of the nucleotide types being detected ([0083] lines 2-7). As annotated in Fig. 4, the polymerase and the charged molecule are separate and distinct with each other, and the polymerase is attached to the FET channel via a first tether, and the charged molecule is attached to the FET channel via a second tether.  Thus, claims 1, 12, and their dependent claims are anticipated or rendered obvious by Boyanov and other cited references in the instant rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAITLYN MINGYUN SUN/Examiner, Art Unit 1795                                                                                                                                                                                             
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795